Citation Nr: 0121461	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lumbar disc degeneration, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
lumbar disc degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to June 
1992.

This appeal arose from a February 1997 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an evaluation in excess of 
10 percent for the service-connected lumbar disc 
degeneration.  The veteran testified at a personal hearing at 
the RO in November 1997; that same month, the hearing officer 
issued a decision which increased the evaluation assigned to 
the back disability to 20 percent.  In April 1998, the RO 
issued a decision which denied entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to the service-connected back disorder; at that time, it was 
found that the claim was not well grounded.  In October 1998, 
the veteran and his wife testified at a personal hearing at 
the RO.  That same month, the veteran was provided a 
supplemental statement of the case which appeared to deny 
service connection on the merits.

The Board of Veterans' Appeals (Board) notes that the veteran 
appears to have raised a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to a service-connected disorder.  He had stated during his 
November 1997 hearing that he could not work because of his 
back.  As this issue is not inextricably intertwined with an 
issue currently on appeal and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.



REMAND

The veteran has requested that an increased evaluation be 
assigned his service-connected lumbar disc degeneration.  He 
indicated that he was in constant pain and that he 
experienced radiation of that pain into his right buttock and 
lower extremity.  Therefore, he believes that an increased 
disability evaluation is justified.  He has also requested 
that service connection be awarded for a psychiatric disorder 
as secondary to his service-connected lumbar spine disorder.  
He has asserted that he suffers from panic attacks, anxiety, 
depression and agoraphobia as a result of his low back 
disability.  Therefore, he believes that service connection 
is warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  In this case, the veteran has complained of 
radiation of his low back pain into the right buttock and 
lower extremity.  He is service-connected for disc 
degeneration.  However, he has not been afforded a 
neurological evaluation.

Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), it was 
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

In the instant case, the veteran's low back disorder has been 
rated on the basis of loss of function.  However, the VA 
examinations of record do not indicate whether there is 
additional impairment of function due to pain, weakened 
movement, excess fatigability or incoordination.  Such 
information is needed before a final determination can be 
made as to entitlement to an increased evaluation for the 
service-connected lumbar disc degeneration.

In reviewing the claim for service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
lumbar disc degeneration, the Board notes that there are two 
private opinions of record which suggest that such an 
etiological relationship exists.  See the February and June 
1998 statements.  However, these two opinions seem to relate 
to only a single visit by the veteran and there is no 
indication in these statements that there was any review of 
the veteran's previous treatment records.  These examiners 
also did not provide a detailed explanation, based upon the 
evidence of record, of the basis of their opinions.  It is 
therefore found that the RO should obtain the treatment 
records from these physicians, provide them with an 
opportunity to supplement their statements and provide the 
veteran with a VA examination which takes these additional 
treatment records and information into consideration.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The veteran should be asked to provide 
the names and addresses of all health-care 
providers, both VA and non-VA, from whom 
he has sought treatment for his service-
connected lumbar disc degeneration since 
January 1997.  Once this information has 
been received, and after any consent forms 
authorizing the release of private records 
to VA have been provided by the veteran, 
the RO should contact all named health-
care providers and request the relevant 
treatment records.

The RO must also obtain consent forms 
authorizing the release to VA of all 
treatment records held by R. K., M. D. and 
J. L. L., M. D., the private physicians 
who have previously expressed opinions 
regarding the etiology of the veteran's 
psychiatric disorder.  Once these releases 
have been provided, the RO should contact 
these physicians at the addresses of 
record and ask that they provide copies of 
all records pertaining to their treatment 
of the veteran's psychiatric complaints.  
Each of these physicians should be 
requested to provide detailed explanations 
as to the bases for their opinions that 
the veteran's psychiatric complaints are 
etiologically related to the service-
connected lumbar disc degeneration.

3.  The RO should then afford the veteran 
VA orthopedic, neurologic and psychiatric 
examinations.  The claims folder and a 
copy of this remand must be made available 
to the examiners prior to the 
examinations.  All appropriate tests 
deemed necessary should be accomplished.  
The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions made.  

The orthopedic examination should 
fully describe the degree of limitation of 
motion of the joint or joints affected by 
the degenerative changes of the lumbar 
spine.  The examiner must indicate whether 
there is evidence of severe lumbosacral 
strain, manifested by listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. Part 4, Code 
5295 (2000).  Any limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the low back.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2000).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2000).

The neurologic examination must 
indicate whether the veteran suffers from 
severe intervertebral disc syndrome 
manifested by recurring attacks with 
intermittent relief or from pronounced 
intervertebral disc syndrome manifested by 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  
See 38 C.F.R. Part 4, Code 5293 (2000).  

The psychiatric examiner, after 
reviewing all the evidence of record, to 
include any records and opinions obtained 
in conjunction with this remand, must 
render an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is etiologically 
related to the service-connected lumbar 
disc degeneration, to include an opinion 
as to whether any psychiatric disorder has 
been aggravated by the service-connected 
lumbar disc degeneration.

4.  Thereafter, the RO should readjudicate 
these claims, to include evaluating the 
low back disability pursuant to the 
Diagnostic Code which most accurately 
reflects the veteran's symptomatology.  
The RO should also adjudicate whether 
service connection for a psychiatric 
disorder is warranted pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

